Citation Nr: 0529478	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic 
pancreatitis as secondary to service-connected diabetes 
mellitus (DM), Type II.

2.  Entitlement to service connection for visual difficulties 
as secondary to DM, Type II. 

3.  Entitlement to service connection for edema of lower 
limbs, neuropathy, as secondary to DM, Type II.  

4. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge (VLJ) in November 2004.  

With regard to the veteran's claim of service connection for 
PTSD, it has been held that the Board is under a legal duty 
in such a case to determine if there was new and material 
evidence submitted, regardless of the RO's actions.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   Accordingly, 
the Board has phrased the issue as whether new and material 
evidence has been received to reopen the claim of service 
connection for PTSD on the title page of this decision.  

The issues of service connection for edema of the lower 
limbs, neuropathy; visual difficulties; and PTSD, are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's chronic pancreatitis is caused or 
aggravated by his service connected DM.

2.  The RO denied entitlement to service connection for PTSD 
in September 2000.  The veteran was notified of this decision 
that same month and did not perfect his appeal.  Thus, the 
decision became final.  

3.  Evidence received since the denial of service connection 
for PTSD in September 2000, raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, chronic pancreatitis was proximately due to or the 
result of the veteran's service-connected DM.  38 C.F.R. 
§ 3.310 (2005).

2.  The September 2000 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
2002).  

3.  Evidence received since the September 2000 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the October 2002 rating 
determination, the July 2003 statement of the case, and the 
May 2004 and June 2004 supplemental statements of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in an April 2002 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the April 2002 VCAA letter was sent to 
the appellant prior to the October 2002  rating 
determination.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the April 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination as it relates to his 
pancreatitis and that all available VA and private treatment 
records have been obtained.  Moreover, the veteran appeared 
at a hearing before the undersigned Acting Veterans Law Judge 
in November 2004.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board also observes that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
further notes that secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  Mere suspicion or 
doubt as to the truth of any statements submitted, as 
distinguished from impeachment or contradiction by evidence 
or known facts, is not justifiable basis for denying the 
application of the reasonable doubt doctrine if the entire, 
complete record otherwise warrants invoking this doctrine.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Chronic Pancreatitis

The Board notes that service connection is currently in 
effect for DM Type II, currently rated as 40 percent 
disabling.

The veteran has indicated that it is his belief that his 
service-connected DM is the cause of his current 
pancreatitis.  

In May 2002, the veteran was afforded a VA examination.  The 
examiner noted that the veteran's claims folder was available 
for review.  Following examination, the examiner indicated 
that the veteran's chronic pancreatitis could be 
etiologically related to the veteran's DM.  

In August 2002, the veteran was afforded a VA examination.  
Following examination, a diagnosis of chronic pancreatitis 
was rendered.  The examiner noted that medical literature 
reported that chronic pancreatitis was among the possible 
etiologies for developing DM.  

In September 2002, the RO requested an expert medical opinion 
as to the etiology of the veteran's pancreatitis and its 
relationship to the veteran's service-connected DM.  

In response to the RO's request, an October 2002 VA examiner 
indicated that DM was at least as likely as not etiologically 
related to the chronic pancreatitis diagnosed in 1996.  

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for chronic pancreatitis as secondary 
to his service-connected DM. 

The Board notes that while the evidence does not overwhelming 
support this finding, it is at least in equipoise.  The May 
2002 VA examiner indicated that the veteran's chronic 
pancreatitis could be etiologically related to the veteran's 
DM.  The October 2002 VA examiner stated that that the 
veteran's DM was at least as likely as not etiologically 
related to the chronic pancreatitis diagnosed in 1996. 

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for chronic pancreatitis secondary to 
service-connected DM, it cannot be stated that the 
preponderance of the evidence is against the claim of service 
connection for chronic pancreatitis secondary to service-
connected DM.  Resolving reasonable doubt in favor of the 
veteran, service connection is warranted for chronic 
pancreatitis secondary to service-connected DM. 

New and Material-PTSD

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (as 
effective August 29, 2001).  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim to reopen was initiated subsequent to 
this time, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Evidence before the RO at the time of its previous denial 
included the veteran's service medical records, outpatient 
treatment records, a June 2000 VA Counseling Readjustment 
report, at which time a diagnosis of PTSD was rendered by a 
counseling specialist, and the results of an August 2000 VA 
psychiatric examination.  

In denying service connection, the RO noted in a September 
2000 rating decision that the available evidence did not show 
a confirmed diagnosis of PTSD which would permit a finding of 
service connection.  The RO indicated that the VA examiner 
stated that the veteran did not fulfill the diagnostic 
criteria for PTSD.  A diagnosis of dysthymia was rendered at 
the time of the VA examination.  

In November 2001, the veteran requested paragraph 29 benefits 
for a period of hospitalization for PTSD.  The RO informed 
the veteran that service connection was  not in effect for 
PTSD.  

In January 2002, the veteran requested service connection for 
PTSD.  In support of his claim, the veteran submitted a 
discharge hospitalization report from the Lyons, NJ, VAMC, 
showing that he had been hospitalized for PTSD from September 
30, 2001, to November 15, 2001.  

In May 2002, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he witnessed two fellow soldiers being killed 
after a mortar hit their bunker.  The examiner noted that 
besides the fact that the veteran was in a combat environment 
and referred to having lost two friends, he did not describe 
any other symptoms of PTSD.  The examiner indicated that it 
was worthwhile to mention that the veteran had been evaluated 
by the PCT team of the San Juan VA Hospital and found not to 
have met the diagnostic criteria for PTSD.  He also noted 
that the veteran had been followed at the San Juan and 
Mayageuz VAMCs with a diagnosis of major depression being 
rendered.  

The examiner rendered a diagnosis of major depression, 
recurrent.  He stated that it was quite clear from the 
history and description of symptoms that the veteran's 
neuropsychiatric condition did not originate secondary to the 
experiences he had in Vietnam.  The examiner indicated that 
this was an individual who was able to work adequately and 
had a good job where he supervised a number of people.  He 
noted that when the veteran had to stop working on account of 
aggravation of his medical problems, he became depressed and 
within the context of his depression, he remembered previous 
experiences, including those of Vietnam.  

Additional treatment records obtained in conjunction with the 
veteran's claim reveal that he was hospitalized at the Miami 
VAMC from June 2, 2003, to August 24, 2003, for treatment of 
PTSD.  

The veteran was afforded an additional VA examination in 
September 2003.  The examiner noted that the veteran reported 
being sad, irritable, and depressed in the last year, with 
loss of interest in daily activities and loss of energy.  He 
also reported having insomnia, an inability to feel pleasure 
in daily tasks, loss of interest in sex, an inability to 
concentrate, feelings of worthlessness, guilt feelings, 
anxiety, and tension with some restlessness.  The veteran did 
not report nightmares about Vietnam; intrusive, recurrent, or 
distressing thoughts about traumatic experiences in Vietnam; 
or avoidant behavior related to Vietnam.  

The examiner noted that the veteran was transferred to 
Vietnam in 1968 and was a radar operator during his tour of 
duty in Vietnam.  The veteran stated that he saw two men 
killed when their bunker was struck.  The veteran did not 
participate in combat situations in front of the enemy.  The 
examiner noted that the veteran did not become anxious or 
distressed when talking about Vietnam.  The veteran was not 
able to specify and describe in detail severe traumatic 
incidents experiencing combat.  

The examiner noted that the veteran had to stop working in 
1996 when his pancreatitis became worse and he was not able 
to continue working following medical advice.  The veteran 
indicated that after he lost his job at the Cerromar Hotel, 
he developed a depressive episode and started psychiatric 
treatment.  

The examiner noted that after reviewing the claims folder and 
performing a clinical history and a mental status 
examination, it was his conclusion that the veteran's mental 
disorder did not meet the DSM-IV criteria to establish a 
diagnosis of PTSD.  The veteran was not able to specify and 
describe in detail several horribly traumatic events 
experienced in combat.  He was never in a combat situation in 
front of the enemy.  He was not observed to become anxious, 
distressed, or depressed when he was expressing his 
experiences about Vietnam.  He also did not report feelings 
of intense fear, helplessness, or horror at the time he was 
experiencing the events in Vietnam.  There was no evidence in 
the veteran's clinical picture of avoidance of stimuli 
associated with the trauma and numbing of the general 
responsiveness which was the criterion to establish the 
diagnosis of PTSD.  His memory about Vietnam was not 
intrusive, persistent, or distressing thought interfering 
with daily function.  The examiner stated that since he could 
not identify signs and symptoms of PTSD and a definite 
stressor, he could not establish a link between the stress 
and the signs and symptoms of the veteran's mental disorder.  

The examiner indicated that it was his opinion that the 
veteran met the criteria to establish a diagnosis of major 
depressive disorder, recurrent, severe, without psychotic 
features.  The examiner stated that since he was not able to 
identify a definite extreme traumatic stressor and no PTSD 
symptoms were identified, he could not establish a link 
between the stress and signs and symptoms of the veteran's 
mental disorder.  

In a May 2004 report, a rehabilitation counselor from the VA 
Readjustment Counseling Services indicated the veteran had 
been diagnosed on numerous occasions with PTSD.  She noted 
that the veteran was to be followed for his PTSD after being 
presented by his VA psychiatrist with a diagnosis of chronic 
PTSD with acute major depression.  

At his November 2004 hearing before the undersigned Law 
Judge, the veteran testified that he was currently receiving 
treatment and had been diagnosed as having PTSD by his 
current VA psychiatrist.  

New and material evidence has been submitted to reopen the 
veteran's claim.  The basis for the prior denial was that the 
veteran did not have a diagnosis of PTSD.  The veteran has 
been diagnosed with PTSD on several occasions subsequent to 
this time.  Moreover, at the time of his November 2004 
hearing, the veteran indicated that he had been diagnosed 
with PTSD by his current VA physician.  This appears to be 
corroborated by the May 2004 report from his VA Readjustment 
Counselor.  The newly added evidence raises the reasonable 
possibility of substantiating the claim and must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).


ORDER

Service connection for chronic pancreatitis as secondary to 
service-connected DM is granted.  

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  To this 
extent, the appeal is granted subject to the directions set 
forth in the following remand section of this decision.


REMAND

As to the issue of service connection for PTSD, the Board 
notes that the veteran, at the time of his November 2004 
hearing, testified that he had been receiving treatment for, 
and had been diagnosed as having, PTSD by his current VA 
psychiatrist.  As noted above, this testimony appears to be 
corroborated by his readjustment counselor.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board further observes that May 2002 VA examiner related 
the veteran's current psychiatric problems, which he 
diagnosed a major depression, recurrent, to the veteran's 
health problems.  The September 2003 VA examiner indicated 
that the veteran became depressed after he lost his job as a 
result of medical advice to retire due to his pancreatitis.  

Based upon the above Board decision, service connection is 
now in effect for pancreatitis.  The Board observes that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

As to the issue of service connection for edema of the lower 
limbs-neuropathy, the Board notes that at the time of a May 
2002 VA examination, the veteran was found to have no 
evidence of swelling of the lower extremities.  Moreover, 
nerve conduction studies performed at that time revealed no 
evidence of neuropathy.  At the time of his November 2004 
hearing, the veteran testified as to having a 
tingling/tickling sensation in his legs.  The veteran stated 
that unless he moved his legs he was unable to sleep.  The 
veteran also noted that his legs would become periodically 
swollen.  Based upon the veteran's testimony, the Board is of 
the opinion that the veteran should be afforded an additional 
VA examination.  

At this November 2004 hearing, the veteran also testified as 
to a worsening of the symptomatology associated with his 
eyes.  Based upon the veteran's testimony, the Board is of 
the opinion that he should be afforded an additional VA 
examination to determine the nature and etiology of any 
current eye disorder and whether it is related to his period 
of service or to his service-connected DM.  

The Board further observes that at the time of the veteran's 
September 2003 VA examination, he was noted to be in receipt 
of social security disability benefits.  The Court has held 
that where there has been a determination with regard to SSA 
benefits, the records concerning that decision are often 
needed by VA for evaluation of pending claims and must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all non-VA medical care providers, who 
may possess additional records referable 
to treatment for edema of the lower 
limbs-neuropathy; visual difficulties; 
and any psychiatric disorder, including 
PTSD.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

2.  The RO should obtain copies of all VA 
treatment records of the veteran from the 
San Juan, Arecibo, and Mayageuz VA 
medical facilities and associate them 
with the claims file.  

3.  The RO is to contact SSA and obtain 
all medical records associated with any 
SSA benefits award.  Any records received 
should be associated with the claims 
folder.

4.  The RO should request the veteran to 
provide a list of all the claimed 
stressors, with specific names, dates, 
locations, etc. which are reportedly 
related to the claimed PTSD.  Then, the 
RO should make an attempt to verify all 
claimed stressors.  The RO should prepare 
a letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in- service stressors, 
by providing USASCRUR with a description 
of alleged stressors identified by the 
veteran.  The RO should provide USASCRUR 
with copies of personnel records showing 
service dates, duties, and units of 
assignment.  

5.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which has been verified by 
the appropriate authorities.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.  The examiner should 
conduct the examination with 
consideration of the current criteria for 
PTSD. 

The psychiatric examiner should review 
the record, examine the veteran, and 
provide an opinion as to whether any of 
the verified stressors are sufficient to 
produce PTSD and whether it is at least 
as likely as not (that is, a probability 
of 50 percent or better) that the veteran 
has PTSD related to a stressor which the 
RO has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  Specifically, the Board 
requests that, if a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) each stressor that was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the verified inservice stressors.
 
Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service.  

6.  The RO is to schedule the veteran for 
a VA examination to determine the nature 
and etiology of any current eye disorder.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current eye disorder, 
if found, is related to the veteran's 
period of service?  If not, then is it at 
least as likely as not that any of the 
veteran's service-connected disabilities, 
including his DM, caused or aggravated 
any current eye disorder?  The examiner 
is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

7.  The RO is to schedule the veteran for 
a VA examination to determine the nature 
and etiology of any lower extremity 
edema/neuropathy.  All necessary tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current lower extremity 
edema/neuropathy, if found, is related to 
the veteran's period of service?  If not, 
then is it at least as likely as not that 
any of the veteran's service-connected 
disabilities, including his DM, caused or 
aggravated any current lower extremity 
edema/neuropathy?  The examiner is to set 
forth all findings and conclusions in a 
clear, comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

8.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


